The Honorable Steven B. Jones State Representative Post Office Box 3040 West Memphis, AR 72303-3040
Dear Representative Jones:
This is in response to your request, on behalf of a constituent, for an opinion on what recourse landowners have against a developer who is excavating the dirt on his property to sell as landfill. The property surrounding the land in question is used for farming and agricultural purposes. You note that the other property owners are very upset about the developer's use of his property, citing safety and other reasons.
I must decline to issue an opinion on this question, as I am prohibited by statute from the private practice of law. A.C.A. § 25-16-701. Your question is not one which concerns the operation of government, but rather seeks legal advice for a private individual. I must therefore suggest that you refer your constituent to a private attorney for the counsel sought.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:ECW/cyh